Exhibit 10.1

Execution Version

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”), dated as of December 19,
2016, is entered into by and among WildHorse Resource Development Corporation, a
Delaware corporation (the “Company”), and each of the other parties listed on
the signature pages hereto (the “Initial Holders” and, together with the
Company, the “Parties”).

WHEREAS, in connection with, and in consideration of, the transactions
contemplated by the Company’s Registration Statement on Form S-1 (File
No. 333-214569), the Initial Holders have requested, and the Company has agreed
to provide, registration rights with respect to the Registrable Securities (as
hereinafter defined) as set forth in this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each party hereto, the Parties hereby agree as
follows:

1. Definitions. As used in this Agreement, the following terms have the meanings
indicated:

“Acquisition Co. Holdings” means WHE AcqCo Holdings, LLC, a Delaware limited
liability company.

“Affiliate” means, with respect to any specified Person, a Person that directly
or indirectly Controls or is Controlled by, or is under common Control with,
such specified Person.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405.

“Board” means the board of directors of the Company.

“Business Day” means any day other than a Saturday, Sunday, any federal holiday
or any other day on which banking institutions in the State of Texas or the
State of New York are authorized or required to be closed by law or governmental
action.

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act or Exchange Act.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company Securities” means any equity interest of any class or series in the
Company.

“Control” (including the terms “Controls,” “Controlled by” and “under common
Control with”) means the possession, direct or indirect, of the power to
(a) direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise or
(b) vote 10% or more of the securities having ordinary voting power for the
election of directors of a Person.

 

1



--------------------------------------------------------------------------------

“Effective Date” means the time and date that a Registration Statement is first
declared effective by the Commission or otherwise becomes effective.

“Esquisto Holdings” means Esquisto Holdings, LLC, a Delaware limited liability
company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“Holder” means (a) WildHorse Holdings unless and until WildHorse Holdings ceases
to hold any Registrable Securities; (b) Esquisto Holdings unless and until
Esquisto Holdings ceases to hold any Registrable Securities; (c) Acquisition Co.
Holdings unless and until Acquisition Co. Holdings ceases to hold any
Registrable Securities, (d) Jay Graham unless and until Jay Graham ceases to
hold any Registrable Securities, (e) Anthony Bahr unless and until Anthony Bahr
ceases to hold any Registrable Securities, (f) NGP XI US Holdings, L.P. unless
and until NGP XI US Holdings, L.P. ceases to hold any Registrable Securities and
(g) any holder of Registrable Securities to whom registration rights conferred
by this Agreement have been transferred in compliance with Section 8(e) hereof;
provided that any Person referenced in clause (d) shall be a Holder only if such
Person agrees in writing to be bound by and subject to the terms set forth in
this Agreement.

“Initiating Holder” means the Sponsoring Holder delivering the Demand Notice or
the Underwritten Offering Notice, as applicable.

“Lock-Up Period” has the meaning set forth in the underwriting agreement entered
into by the Company in connection with the initial underwritten public offering
of shares of Common Stock.

“Material Adverse Change” means (a) any general suspension of trading in, or
limitation on prices for, securities on any national securities exchange or in
the over-the-counter market in the United States; (b) the declaration of a
banking moratorium or any suspension of payments in respect of banks in the
United States; (c) a material outbreak or escalation of armed hostilities or
other international or national calamity involving the United States or the
declaration by the United States of a national emergency or war or a change in
national or international financial, political or economic conditions; or
(d) any event, change, circumstance or effect that is or is reasonably likely to
be materially adverse to the business, properties, assets, liabilities,
condition (financial or otherwise), operations, results of operations or
prospects of the Company and its subsidiaries taken as a whole.

“Person” means an individual, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, estate, trust, government (or an agency or subdivision thereof)
or other entity of any kind.

 

2



--------------------------------------------------------------------------------

“Proceeding” means any action, claim, suit, proceeding or investigation
(including a preliminary investigation or partial proceeding, such as a
deposition) pending or, to the knowledge of the Company, to be threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A, Rule 430B or Rule 430C promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means the Shares; provided, however, that Registrable
Securities shall not include: (a) any Shares that have been registered under the
Securities Act and disposed of pursuant to an effective Registration Statement
or otherwise transferred to a Person who is not entitled to the registration and
other rights hereunder; (b) any Shares that have been sold or transferred by the
Holder thereof pursuant to Rule 144 (or any similar provision then in force
under the Securities Act) and the transferee thereof does not receive
“restricted securities” as defined in Rule 144; and (c) any Shares that cease to
be outstanding (whether as a result of repurchase and cancellation, conversion
or otherwise).

“Registration Statement” means a registration statement of the Company in the
form required to register under the Securities Act and other applicable law for
the resale of the Registrable Securities in accordance with the intended plan of
distribution of each Holder included therein, and including any Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act.

“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act.

“Securities Act” means the Securities Act of 1933, as amended.

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities and fees
and disbursements of counsel for any Holder.

 

3



--------------------------------------------------------------------------------

“Shares” means the shares of Common Stock held by the Holders as of the date
hereof and any other equity interests of the Company or equity interests in any
successor of the Company issued in respect of such shares by reason of or in
connection with any stock dividend, stock split, combination, reorganization,
recapitalization, conversion to another type of entity or similar event
involving a change in the capital structure of the Company.

“Shelf Registration Statement” means a Registration Statement of the Company
filed with the Commission on Form S-3 (or any successor form or other
appropriate form under the Securities Act) for an offering to be made on a
continuous or delayed basis pursuant to Rule 415 (or any similar rule that may
be adopted by the Commission) covering the Registrable Securities, as
applicable.

“Sponsoring Holder” means (a) WildHorse Holdings unless and until WildHorse
Holdings ceases to hold any Registrable Securities; (b) Esquisto Holdings unless
and until Esquisto Holdings ceases to hold any Registrable Securities;
(c) Acquisition Co. Holdings unless and until Acquisition Co. Holdings ceases to
hold any Registrable Securities; and (d) any holder of Registrable Securities to
whom registration rights of a “Sponsoring Holder” conferred by this Agreement
have been transferred in compliance with Section 8(e) hereof; provided that any
Person referenced in clause (d) shall be a Sponsoring Holder only if such Person
agrees in writing to be bound by and subject to the terms set forth in this
Agreement.

“Trading Market” means the principal national securities exchange on which
Registrable Securities are listed.

“Underwritten Offering” means an underwritten offering of Common Stock for cash
(whether a Requested Underwritten Offering or in connection with a public
offering of Common Stock by the Company, stockholders or both), excluding an
offering relating solely to an employee benefit plan, an offering relating to a
transaction on Form S-4 or S-8 or an offering on any registration statement form
that does not permit secondary sales.

“VWAP” means, as of a specified date and in respect of Registrable Securities,
the volume weighted average price for such security on the Trading Market for
the five trading days immediately preceding, but excluding, such date.

“WildHorse Holdings” means WHR Holdings LLC, a Delaware limited liability
company.

“WKSI” means a “well known seasoned issuer” as defined under Rule 405.

Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms;
(b) references to Sections refer to sections of this Agreement; (c) the terms
“include,” “includes,” “including” and words of like import shall be deemed to
be followed by the words “without limitation”; (d) the terms “hereof,” “hereto,”
“herein” or “hereunder” refer to

 

4



--------------------------------------------------------------------------------

this Agreement as a whole and not to any particular provision of this Agreement;
(e) unless the context otherwise requires, the term “or” is not exclusive and
shall have the inclusive meaning of “and/or”; (f) defined terms herein will
apply equally to both the singular and plural forms and derivative forms of
defined terms will have correlative meanings; (g) references to any law or
statute shall include all rules and regulations promulgated thereunder, and
references to any law or statute shall be construed as including any legal and
statutory provisions consolidating, amending, succeeding or replacing the
applicable law or statute; (h) references to any Person include such Person’s
successors and permitted assigns; and (i) references to “days” are to calendar
days unless otherwise indicated.

2. Registration.

(a) Demand Registration.

(i) At any time after the expiration of the Lock-Up Period, any Sponsoring
Holder shall have the option and right, exercisable by delivering a written
notice to the Company (a “Demand Notice”), to require the Company to, pursuant
to the terms of and subject to the limitations contained in this Agreement,
prepare and file with the Commission a Registration Statement registering the
offering and sale of the number and type of Registrable Securities on the terms
and conditions specified in the Demand Notice, which may include sales on a
delayed or continuous basis pursuant to Rule 415 pursuant to a Shelf
Registration Statement (a “Demand Registration”). The Demand Notice must set
forth the number of Registrable Securities that the Initiating Holder intends to
include in such Demand Registration and the intended methods of disposition
thereof. Notwithstanding anything to the contrary herein, in no event shall the
Company be required to effectuate a Demand Registration unless the Registrable
Securities of the Holders to be included therein after compliance with
Section 2(a)(ii) have an aggregate value of at least $30 million based on the
VWAP (the “Minimum Amount”) as of the date of the Demand Notice.

(ii) Within five Business Days (or if the Registration Statement will be a Shelf
Registration Statement, within two Business Days) after the receipt of the
Demand Notice, the Company shall give written notice of such Demand Notice to
all Holders and, within 30 days after receipt of the Demand Notice (except if
the Company is not then eligible to register for resale the Registrable
Securities on Form S-3, in which case, within 90 days thereof), shall, subject
to the limitations of this Section 2(a), file a Registration Statement in
accordance with the terms and conditions of the Demand Notice, which
Registration Statement shall cover all of the Registrable Securities that the
Holders shall in writing request to be included in the Demand Registration (such
request to be given to the Company within three Business Days (or if the
Registration Statement will be a Shelf Registration Statement, within one
Business Day) after receipt of notice of the Demand Notice given by the Company
pursuant to this Section 2(a)(ii)). The Company shall use reasonable best
efforts to cause such Registration Statement to become and remain effective
under the Securities Act until the earlier of (A) 180 days (or two years if a
Shelf Registration Statement is requested) after the Effective Date or (B) the
date on which all Registrable Securities covered by such Registration Statement
have

 

5



--------------------------------------------------------------------------------

been sold (the “Effectiveness Period”); provided, however, that such period
shall be extended for a period of time equal to the period the Holders refrain
from selling any securities included in such Registration Statement at the
request of an underwriter of the Company or the Company pursuant to this
Agreement.

(iii) Subject to the other limitations contained in this Agreement, the Company
is not obligated hereunder to effect (A) a Demand Registration within 90 days
after the closing of any Underwritten Offering, (B) more than a total of four
Demand Registrations for which WildHorse Holdings (or any transferee thereof in
accordance with Section 8(e)) is the Initiating Holder, (C) more than a total of
four Demand Registrations for which Esquisto Holdings (or any transferee thereof
in accordance with Section 8(e)) is the Initiating Holder, (D) more than a total
of four Demand Registrations for which Acquisition Co. Holdings (or any
transferee thereof in accordance with Section 8(e)) is the Initiating Holder,
and (E) a subsequent Demand Registration pursuant to a Demand Notice if a
Registration Statement covering all of the Registrable Securities held by the
Initiating Holder shall have become and remains effective under the Securities
Act and is sufficient to permit offers and sales of the number and type of
Registrable Securities on the terms and conditions specified in the Demand
Notice in accordance with the intended timing and method or methods of
distribution thereof specified in the Demand Notice. No Demand Registration
shall be deemed to have occurred for purposes of this Section 2(a)(iii) if the
Registration Statement relating thereto does not become effective or is not
maintained effective for its entire Effectiveness Period, in which case the
Initiating Holder shall be entitled to an additional Demand Registration in lieu
thereof. Further, a Demand Registration shall not constitute a Demand
Registration of the Initiating Holder for purposes of this Section 2(a)(iii) if,
as a result of Section 2(a)(vi), there is included in the Demand Registration
less than the lesser of (x) Registrable Securities of the Initiating Holder
having a VWAP measured on the effective date of the related Registration
Statement of $30 million and (y) two-thirds of the number of Registrable
Securities the Initiating Holder set forth in the applicable Demand Notice.

(iv) A Holder may withdraw all or any portion of its Registrable Securities
included in a Demand Registration from such Demand Registration at any time
prior to the effectiveness of the applicable Registration Statement. Upon
receipt of a notice from the Initiating Holder that the Initiating Holder is
withdrawing all of its Registrable Securities from the Demand Registration or a
notice from a Holder to the effect that the Holder is withdrawing an amount of
its Registrable Shares such that the remaining amount of Registrable Shares to
be included in the Demand Registration is below the Minimum Amount, the Company
shall cease all efforts to secure effectiveness of the applicable Registration
Statement. Such registration nonetheless shall be deemed a Demand Registration
with respect to the Initiating Holder for purposes of Section 2(a)(iii) unless
(A) the Initiating Holder shall have paid or reimbursed the Company for its pro
rata share of all reasonable and documented out-of-pocket fees and expenses
incurred by the Company in connection with the withdrawn registration of such
Registrable Securities (based on the number of securities the Initiating Holder
sought to register, as compared to the total number of securities included in
such Demand Registration) or (B) the withdrawal is made following the occurrence
of a Material Adverse Change or pursuant to the Company’s request for suspension
pursuant to Section 3(o).

 

6



--------------------------------------------------------------------------------

(v) The Company may include in any such Demand Registration other Company
Securities for sale for its own account or for the account of any other Person,
subject to Section 2(a)(vi) and Section 2(c)(iii).

(vi) In the case of a Demand Registration not being underwritten, if the
Initiating Holder advises the Company that in its reasonable opinion the
aggregate number of securities requested to be included exceeds the number that
can be included without being likely to have a significant adverse effect on the
price, timing or distribution of the securities offered or the market for the
securities offered, the Company shall include in such Demand Registration only
that number of securities that in the reasonable opinion of the Initiating
Holder will not have such adverse effect, with such number to be allocated as
follows: (A) first, pro-rata among all Holders (including the Initiating Holder)
that have requested to participate in such Demand Registration based on the
relative number of Registrable Securities then held by each such Holder,
(B) second, if there remains availability for additional securities to be
included in such Demand Registration, the Company, and (C) third, if there
remains availability for additional securities to be included in such Demand
Registration, any other holders entitled to participate in such Demand
Registration, if applicable, based on the relative number of securities such
holder is entitled to include in such Demand Registration.

(vii) Subject to the limitations contained in this Agreement, the Company shall
effect any Demand Registration on such appropriate registration form of the
Commission (A) as shall be selected by the Company and (B) as shall permit the
disposition of the Registrable Securities in accordance with the intended method
or methods of disposition specified in the Demand Notice; provided that if the
Company becomes, and is at the time of its receipt of a Demand Notice, a WKSI,
the Demand Registration for any offering and selling of Registrable Securities
shall be effected pursuant to an Automatic Shelf Registration Statement, which
shall be on Form S-3 or any equivalent or successor form under the Securities
Act (if available to the Company). If at any time a Registration Statement on
Form S-3 is effective and a Holder provides written notice to the Company that
it intends to effect an offering of all or part of the Registrable Securities
included on such Registration Statement, the Company will amend or supplement
such Registration Statement as may be necessary in order to enable such offering
to take place.

(viii) Without limiting Section 3, in connection with any Demand Registration
pursuant to and in accordance with this Section 2(a), the Company shall
(A) promptly prepare and file or cause to be prepared and filed (1) such
additional forms, amendments, supplements, prospectuses, certificates, letters,
opinions and other documents, as may be necessary or advisable to register or
qualify the securities subject to such Demand Registration, including under the
securities laws of such jurisdictions as the Holders shall reasonably request;
provided, however, that no such qualification shall be required in any
jurisdiction where, as a result thereof, the Company would become subject to
general service of process or to taxation or qualification to do business in
such jurisdiction solely as a result of registration and (2) such forms,
amendments, supplements, prospectuses, certificates, letters, opinions and other
documents as may be necessary to apply for listing or to list the Registrable
Securities subject to such Demand

 

7



--------------------------------------------------------------------------------

Registration on the Trading Market and (B) do any and all other acts and things
that may be reasonably necessary or appropriate or reasonably requested by the
Holders to enable the Holders to consummate a public sale of such Registrable
Securities in accordance with the intended timing and method or methods of
distribution thereof.

(ix) In the event a Holder transfers Registrable Securities included on a
Registration Statement and such Registrable Securities remain Registrable
Securities following such transfer, at the request of such Holder, the Company
shall amend or supplement such Registration Statement as may be necessary in
order to enable such transferee to offer and sell such Registrable Securities
pursuant to such Registration Statement; provided that in no event shall the
Company be required to file a post-effective amendment to the Registration
Statement unless (A) such Registration Statement includes only Registrable
Securities held by the Holder, Affiliates of the Holder or transferees of the
Holder or (B) the Company has received written consent therefor from a Person
for whom Registrable Securities have been registered on (but not yet sold under)
such Registration Statement, other than the Holder, Affiliates of the Holder or
transferees of the Holder.

(b) Requested Underwritten Offering. Any Sponsoring Holder then able to
effectuate a Demand Registration pursuant to the terms of Section 2(a) (or who
has previously effectuated a Demand Registration pursuant to Section 2(a) but
has not engaged in an Underwritten Offering in respect of such Demand
Registration) shall have the option and right, exercisable by delivering written
notice to the Company of its intention to distribute Registrable Securities by
means of an Underwritten Offering (an “Underwritten Offering Notice”), to
require the Company, pursuant to the terms of and subject to the limitations of
this Agreement, to effectuate a distribution of any or all of its Registrable
Securities by means of an Underwritten Offering pursuant to a new Demand
Registration or pursuant to an effective Registration Statement covering such
Registrable Securities (a “Requested Underwritten Offering”); provided, that if
the Requested Underwritten Offering is pursuant to a new Demand Registration,
then the Registrable Securities of such Initiating Holder requested to be
included in such Requested Underwritten Offering have an aggregate value of at
least equal to the Minimum Amount as of the date of such Underwritten Offering
Notice, and if the Requested Underwritten Offering is pursuant to an effective
Demand Registration, then the Registrable Securities of such Initiating Holder
requested to be included in such Requested Underwritten Offering have an
aggregate value at least equal to 25 percent of the Minimum Amount as of the
date of such Underwritten Offering Notice. The Underwritten Offering Notice must
set forth the number of Registrable Securities that the Initiating Holder
intends to include in such Requested Underwritten Offering. The managing
underwriter or managing underwriters of a Requested Underwritten Offering shall
be designated by the Company; provided, however, that such designated managing
underwriter or managing underwriters shall be reasonably acceptable to the
Initiating Holder. Notwithstanding the foregoing, the Company is not obligated
to effect a Requested Underwritten Offering within 90 days after the closing of
an Underwritten Offering. Any Requested Underwritten Offering (other than the
first Requested Underwritten Offering made in respect of a prior Demand
Registration) shall constitute a Demand Registration of the Initiating Holder
for purposes of Section 2(a)(iii) (it being understood that if requested
concurrently with a Demand Registration then, together, such Demand Registration
and Requested Underwritten Offering shall count as one Demand Registration);
provided, however,

 

8



--------------------------------------------------------------------------------

that a Requested Underwritten Offering shall not constitute a Demand
Registration of the Initiating Holder for purposes of Section 2(a)(iii) if, as a
result of Section 2(c)(iii)(A), the Requested Underwritten Offering includes
less than the lesser of (i) Registrable Securities of the Initiating Holder
having a VWAP measured on the effective date of the related Registration
Statement of $30 million and (ii) two-thirds of the number of Registrable
Securities the Initiating Holder set forth in the applicable Underwritten
Offering Notice.

(c) Piggyback Registration and Piggyback Underwritten Offering.

(i) If the Company shall at any time propose to file a registration statement
under the Securities Act with respect to an offering of Common Stock (other than
a registration statement on Form S-4, Form S-8 or any successor forms thereto or
filed solely in connection with an exchange offer or any employee benefit or
dividend reinvestment plan and other than a Demand Registration), whether or not
for its own account, then the Company shall promptly notify all Holders of such
proposal reasonably in advance of (and in any event at least five Business Days,
except if the registration statement will be a Shelf Registration Statement, at
least two Business Days, before) the anticipated filing date (the “Piggyback
Registration Notice”). The Piggyback Registration Notice shall offer Holders the
opportunity to include for registration in such registration statement the
number of Registrable Securities as they may request in writing (a “Piggyback
Registration”). The Company shall use commercially reasonable efforts to include
in each such Piggyback Registration such Registrable Securities for which the
Company has received written requests for inclusion therein (“Piggyback
Registration Request”) within three Business Days or, if the Piggyback
Registration will be on a Shelf Registration Statement, within one Business Day,
after sending the Piggyback Registration Notice. Each Holder shall be permitted
to withdraw all or part of such Holder’s Registrable Securities from a Piggyback
Registration by giving written notice to the Company of its request to withdraw;
provided that (A) such request must be made in writing prior to the
effectiveness of such registration statement and (B) such withdrawal shall be
irrevocable and, after making such withdrawal, a Holder shall no longer have any
right to include Registrable Securities in the Piggyback Registration as to
which such withdrawal was made. Any withdrawing Holder shall continue to have
the right to include any Registrable Securities in any subsequent registration
statement or registration statements as may be filed by the Company with respect
to offerings of Common Stock, all upon the terms and conditions set forth
herein.

(ii) If the Company shall at any time propose to conduct an Underwritten
Offering (including a Requested Underwritten Offering), whether or not for its
own account, then the Company shall promptly notify all Holders of such proposal
reasonably in advance of (and in any event at least five Business Days, except
if the Underwritten Offering will be made pursuant to a Shelf Registration
Statement, at least two Business Days, before) the commencement of the offering,
which notice shall set forth the principal terms and conditions of the issuance,
including the proposed offering price or range of offering prices (if known),
the anticipated filing date of the related registration statement (if
applicable) and the number of shares of Common Stock that are proposed to be
registered (the “Underwritten Offering Piggyback Notice”). The Underwritten
Offering Piggyback Notice shall offer Holders the opportunity to include in

 

9



--------------------------------------------------------------------------------

such Underwritten Offering (and any related registration, if applicable) the
number of Registrable Securities as they may request in writing (an
“Underwritten Piggyback Offering”); provided, however, that in the event that
the Company proposes to effectuate the subject Underwritten Offering pursuant to
an effective Shelf Registration Statement other than an Automatic Shelf
Registration Statement, only Registrable Securities of Holders which are subject
to an effective Shelf Registration Statement may be included in such
Underwritten Piggyback Offering. The Company shall use commercially reasonable
efforts to include in each such Underwritten Piggyback Offering such Registrable
Securities for which the Company has received written requests for inclusion
therein (“Underwritten Offering Piggyback Request”) within three Business Days
or, if such Underwritten Piggyback Offering will be made pursuant to a Shelf
Registration Statement, within one Business Day after sending the Underwritten
Offering Piggyback Notice. Each Holder shall be permitted to withdraw all or
part of such Holder’s Registrable Securities from an Underwritten Piggyback
Offering at any time prior to the effectiveness of the applicable registration
statement, and such Holder shall continue to have the right to include any
Registrable Securities in any subsequent Underwritten Offerings, all upon the
terms and conditions set forth herein.

(iii) If the managing underwriter or managing underwriters of an Underwritten
Offering advise the Company and the Holders that in their reasonable opinion
that the inclusion of all of the Holders’ Registrable Securities requested for
inclusion in the subject Underwritten Offering (and any related registration, if
applicable) (and any other Common Stock proposed to be included in such
offering) exceeds the number that can be included without being likely to have a
significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, the Company shall
include in such Underwritten Offering (and any related registration, if
applicable) only that number of shares of Common Stock proposed to be included
in such Underwritten Offering (and any related registration, if applicable)
that, in the reasonable opinion of the managing underwriter or managing
underwriters, will not have such adverse effect, with such number to be
allocated as follows: (A) in the case of a Requested Underwritten Offering,
(1) first, pro-rata among all Holders (including the Initiating Holder) that
have requested to include Registrable Securities in such Underwritten Offering
based on the relative number of Registrable Securities then held by each such
Holder, (2) second, if there remains availability for additional shares of
Common Stock to be included in such Underwritten Offering, the Company, and
(3) third, if there remains availability for additional shares of Common Stock
to be included in such Underwritten Offering, any other holders entitled to
participate in such Underwritten Offering, if applicable, based on the relative
number of shares of Common Stock then held by each such holder; and (B) in the
case of any other Underwritten Offerings, (x) first, to the Company, (y) second,
if there remains availability for additional shares of Common Stock to be
included in such Underwritten Offering, pro-rata among all Holders desiring to
include Registrable Securities in such Underwritten Offering based on the
relative number of Registrable Securities then held by each such Holder, and
(z) third, if there remains availability for additional shares of Common Stock
to be included in such registration, pro-rata among any other holders entitled
to participate in such Underwritten Offering, if applicable, based on the
relative number of Common Stock then held by each such holder. If any Holder
disapproves of the terms of

 

10



--------------------------------------------------------------------------------

any such Underwritten Offering, such Holder may elect to withdraw therefrom by
written notice to the Company and the managing underwriter(s) delivered on or
prior to the time of the commencement of such offering. Any Registrable
Securities withdrawn from such underwriting shall be excluded and withdrawn from
the registration.

(iv) The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 2(c) at any time in its sole discretion
whether or not any Holder has elected to include Registrable Securities in such
Registration Statement. The registration expenses of such withdrawn registration
shall be borne by the Company in accordance with Section 4 hereof.

3. Registration and Underwritten Offering Procedures. The procedures to be
followed by the Company and each Holder electing to sell Registrable Securities
in a Registration Statement pursuant to this Agreement, and the respective
rights and obligations of the Company and such Holders, with respect to the
preparation, filing and effectiveness of such Registration Statement and the
effectuation of any Underwritten Offering, are as follows:

(a) In connection with a Demand Registration, the Company will, at least three
Business Days prior to the anticipated filing of the Registration Statement and
any related Prospectus or any amendment or supplement thereto (other than, after
effectiveness of the Registration Statement, any filing made under the Exchange
Act that is incorporated by reference into the Registration Statement),
(i) furnish to such Holders copies of all such documents prior to filing and
(ii) use commercially reasonable efforts to address in each such document when
so filed with the Commission such comments as such Holders reasonably shall
propose prior to the filing thereof.

(b) In connection with a Piggyback Registration, Underwritten Piggyback Offering
or a Requested Underwritten Offering, the Company will, at least three Business
Days (or in the case of a Shelf Registration Statement or an offering that will
be made pursuant to a Shelf Registration Statement, at least one Business Day)
prior to the anticipated filing of any initial Registration Statement that
identifies the Holders and any related Prospectus or any amendment or supplement
thereto (other than amendments and supplements that do not materially alter the
previous disclosure or do nothing more than name Holders and provide information
with respect thereto), as applicable, furnish to such Holders copies of any such
Registration Statement or related Prospectus or amendment or supplement thereto
that identify the Holders and any related Prospectus or any amendment or
supplement thereto (other than amendments and supplements that do not materially
alter the previous disclosure or do nothing more than name Holders and provide
information with respect thereto). The Company will also use commercially
reasonable efforts to address in each such document when so filed with the
Commission such comments as such Holders reasonably shall propose prior to the
filing thereof.

(c) The Company will use commercially reasonable efforts to as promptly as
reasonably practicable (i) prepare and file with the Commission such amendments,
including post-effective amendments, and supplements to each Registration
Statement and the Prospectus used in connection therewith as may be necessary
under applicable law to keep such Registration Statement continuously effective
with respect to the disposition of all Registrable Securities covered thereby
for its Effectiveness Period and, subject to the limitations contained in this

 

11



--------------------------------------------------------------------------------

Agreement, prepare and file with the Commission such additional Registration
Statements in order to register for resale under the Securities Act all of the
Registrable Securities held by the Holders; (ii) cause the related Prospectus to
be amended or supplemented by any required prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424; and (iii) respond to
any comments received from the Commission with respect to each Registration
Statement or any amendment thereto and, as promptly as reasonably practicable
provide such Holders true and complete copies of all correspondence from and to
the Commission relating to such Registration Statement that pertains to such
Holders as selling stockholders but not any comments that would result in the
disclosure to such Holders of material and non-public information concerning the
Company.

(d) The Company will comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the Registration Statements
and the disposition of all Registrable Securities covered by each Registration
Statement.

(e) The Company will notify such Holders who are included in a Registration
Statement as promptly as reasonably practicable: (i)(A) when a Prospectus or any
prospectus supplement or post-effective amendment to a Registration Statement in
which such Holder is included has been filed; (B) when the Commission notifies
the Company whether there will be a “review” of the applicable Registration
Statement and whenever the Commission comments in writing on such Registration
Statement (in which case the Company shall provide true and complete copies
thereof and all written responses thereto to each of such Holders that pertain
to such Holders as selling stockholders); and (C) with respect to each
applicable Registration Statement or any post-effective amendment thereto, when
the same has been declared effective; (ii) of any request by the Commission or
any other federal or state governmental authority for amendments or supplements
to such Registration Statement or Prospectus or for additional information that
pertains to such Holders as sellers of Registrable Securities; (iii) of the
issuance by the Commission of any stop order suspending the effectiveness of
such Registration Statement covering any or all of the Registrable Securities or
the initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
any statement made in such Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to such Registration Statement,
Prospectus or other documents so that, in the case of such Registration
Statement or the Prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading (provided, however,
that no notice by the Company shall be required pursuant to this clause (v) in
the event that the Company either promptly files a prospectus supplement to
update the Prospectus or a Form 8-K or other appropriate Exchange Act report
that is incorporated by reference into the Registration Statement, which in
either case, contains the requisite information that results in such
Registration Statement no longer containing any untrue statement of material
fact or omitting to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading).

 

12



--------------------------------------------------------------------------------

(f) The Company will use commercially reasonable efforts to avoid the issuance
of or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as promptly as reasonably practicable,
or if any such order or suspension is made effective during any Blackout Period
or Suspension Period, as promptly as reasonably practicable after such Blackout
Period or Suspension Period is over.

(g) During the Effectiveness Period, the Company will furnish to each such
Holder, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto and all exhibits to the extent requested by
such Holder (including those incorporated by reference) promptly after the
filing of such documents with the Commission; provided, that the Company will
not have any obligation to provide any document pursuant to this clause that is
available on the Commission’s EDGAR system.

(h) The Company will promptly deliver to each Holder, without charge, as many
copies of each Prospectus or Prospectuses (including each form of prospectus)
authorized by the Company for use and each amendment or supplement thereto as
such Holder may reasonably request during the Effectiveness Period. Subject to
the terms of this Agreement, including Section 8(b), the Company consents to the
use of such Prospectus and each amendment or supplement thereto by each of the
selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto.

(i) The Company will cooperate with such Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to a Registration Statement, which
certificates shall be free of all restrictive legends indicating that the
Registrable Securities are unregistered or unqualified for resale under the
Securities Act, Exchange Act or other applicable securities laws, and to enable
such Registrable Securities to be in such denominations and registered in such
names as any such Holder may request in writing. In connection therewith, if
required by the Company’s transfer agent, the Company will promptly, after the
Effective Date of the Registration Statement, cause an opinion of counsel as to
the effectiveness of the Registration Statement to be delivered to and
maintained with its transfer agent, together with any other authorizations,
certificates and directions required by the transfer agent which authorize and
direct the transfer agent to issue such Registrable Securities without any such
legend upon sale by the Holder of such Registrable Securities under the
Registration Statement.

(j) Upon the occurrence of any event contemplated by Section 3(e)(v), as
promptly as reasonably practicable, the Company will prepare a supplement or
amendment, including a post-effective amendment, if required by applicable law,
to the affected Registration Statement or a supplement to the related Prospectus
or any document incorporated or deemed to be incorporated therein by reference,
and file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

13



--------------------------------------------------------------------------------

(k) With respect to Underwritten Offerings, (i) the right of any Holder to
include such Holder’s Registrable Securities in an Underwritten Offering shall
be conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein, (ii) each Holder participating in such Underwritten
Offering agrees to enter into an underwriting agreement in customary form and
sell such Holder’s Registrable Securities on the basis provided in any
underwriting arrangements approved by the Persons entitled to select the
managing underwriter or managing underwriters hereunder and (iii) each Holder
participating in such Underwritten Offering agrees to complete and execute all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents customarily and reasonably required under the terms of such
underwriting arrangements. The Company hereby agrees with each Holder that, in
connection with any Underwritten Offering in accordance with the terms hereof,
it will negotiate in good faith and execute all indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements, including using all commercially reasonable efforts
to procure customary legal opinions, auditor “comfort” letters and reports of
the independent petroleum engineers of the Company relating to the oil and gas
reserves of the Company included in the Registration Statement if the Company
has had its reserves prepared, audited or reviewed by an independent petroleum
engineer.

(l) For a reasonable period prior to the filing of any Registration Statement
and throughout the Effectiveness Period, the Company will make available, upon
reasonable notice at the Company’s principal place of business or such other
reasonable place, for inspection during normal business hours by a
representative or representatives of the selling Holders, the managing
underwriter or managing underwriters and any attorneys or accountants retained
by such selling Holders or underwriters, all such financial and other
information and books and records of the Company, and cause the officers,
employees, counsel and independent certified public accountants of the Company
to respond to such inquiries, as shall be reasonably necessary (and in the case
of counsel, not violate an attorney-client privilege in such counsel’s
reasonable belief) to conduct a reasonable investigation within the meaning of
Section 11 of the Securities Act; provided, however, that any information that
is not generally publicly available at the time of delivery of such information
shall be kept confidential by such Persons unless disclosure of such information
is required by court or administrative order or, in the opinion of counsel to
such Person, law, in which case, such Person shall be required to give the
Company written notice of the proposed disclosure prior to such disclosure and,
if requested by the Company, assist the Company in seeking to prevent or limit
the proposed disclosure.

(m) In connection with any Requested Underwritten Offering, the Company will use
commercially reasonable efforts to cause appropriate officers and employees to
be available, on a customary basis and upon reasonable notice, to meet with
prospective investors in presentations, meetings and road shows.

(n) Each Holder agrees to furnish to the Company any other information regarding
the Holder and the distribution of such securities as the Company reasonably
determines is required to be included in any Registration Statement or any
Prospectus or prospectus supplement relating to an Underwritten Offering.

 

14



--------------------------------------------------------------------------------

(o) Notwithstanding any other provision of this Agreement, the Company shall not
be required to file a Registration Statement (or any amendment thereto) or
effect a Requested Underwritten Offering (or, if the Company has filed a Shelf
Registration Statement and has included Registrable Securities therein, the
Company shall be entitled to suspend the offer and sale of Registrable
Securities pursuant to such Registration Statement) for a period of up to 60
days if (i) the Board determines that a postponement is in the best interest of
the Company and its stockholders generally due to a pending transaction
involving the Company (including a pending securities offering by the Company),
(ii) the Board determines such registration would render the Company unable to
comply with applicable securities laws or (iii) the Board determines such
registration would require disclosure of material information that the Company
has a bona fide business purpose for preserving as confidential (any such
period, a “Blackout Period”); provided, however, that in no event shall any
Blackout Period together with any Suspension Period exceed an aggregate of 120
days in any 12-month period.

(p) In connection with an Underwritten Offering, the Company shall use all
commercially reasonable efforts to provide to each Holder named as a selling
securityholder in any Registration Statement a copy of any auditor “comfort”
letters, customary legal opinions or reports of the independent petroleum
engineers of the Company relating to the oil and gas reserves of the Company, in
each case that have been provided to the managing underwriter or managing
underwriters in connection with the Underwritten Offering, not later than the
Business Day prior to the effective date of such Registration Statement.

4. No Inconsistent Agreements; Additional Rights. The Company shall not
hereafter enter into, and is not currently a party to, any agreement with
respect to its securities that is inconsistent in any material respect with the
rights granted to the Holders by this Agreement.

5. Registration Expenses. All Registration Expenses incident to the Parties’
performance of or compliance with their respective obligations under this
Agreement or otherwise in connection with any Demand Registration, Requested
Underwritten Offering, Piggyback Registration or Underwritten Piggyback Offering
(in each case, excluding any Selling Expenses) shall be borne by the Company,
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. “Registration Expenses” shall include, without limitation, (i) all
registration and filing fees (including fees and expenses (A) with respect to
filings required to be made with the Trading Market and (B) in compliance with
applicable state securities or “Blue Sky” laws), (ii) printing expenses
(including expenses of printing certificates for Company Securities and of
printing Prospectuses if the printing of Prospectuses is reasonably requested by
a Holder of Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel, auditors, accountants and independent petroleum engineers for the
Company, (v) Securities Act liability insurance, if the Company so desires such
insurance, (vi) fees and expenses of all other Persons retained by the Company
in connection with the consummation of the transactions contemplated by this
Agreement, and (vii) all expenses relating to marketing the sale of the
Registrable Securities, including expenses related to conducting a “road show.”
In addition, the Company shall be responsible for all of its expenses incurred
in connection with the consummation of the transactions contemplated by this
Agreement (including expenses payable to third parties and including all
salaries and expenses of their officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on the
Trading Market.

 

15



--------------------------------------------------------------------------------

6. Indemnification.

(a) The Company shall indemnify and hold harmless each Holder, its Affiliates
and each of their respective officers and directors and any agent thereof
(collectively, “Holder Indemnified Persons”), to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, joint or several, costs (including reasonable costs of preparation
and reasonable attorneys’ fees) and expenses, judgments, fines, penalties,
interest, settlements or other amounts arising from any and all claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative or
investigative, in which any Holder Indemnified Person may be involved, or is
threatened to be involved, as a party or otherwise, under the Securities Act or
otherwise (collectively, “Losses”), as incurred, arising out of or relating to
any untrue or alleged untrue statement of a material fact contained in any
Registration Statement under which any Registrable Securities were registered,
in any preliminary prospectus (if the Company authorized the use of such
preliminary prospectus prior to the Effective Date), or in any summary or final
prospectus or free writing prospectus (if such free writing prospectus was
authorized for use by the Company) or in any amendment or supplement thereto (if
used during the period the Company is required to keep the Registration
Statement current), or arising out of, based upon or resulting from the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements made therein, in the light of the
circumstances in which they were made, not misleading; provided, however, that
the Company shall not be liable to any Holder Indemnified Person to the extent
that any such claim arises out of, is based upon or results from an untrue or
alleged untrue statement or omission or alleged omission made in such
Registration Statement, such preliminary, summary or final prospectus or free
writing prospectus or such amendment or supplement, in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Holder Indemnified Person or any underwriter specifically for use in the
preparation thereof. The Company shall notify the Holders promptly of the
institution, threat or assertion of any Proceeding of which the Company is aware
in connection with the transactions contemplated by this Agreement. This
indemnity shall be in addition to any liability the Company may otherwise have
and shall remain in full force and effect regardless of any investigation made
by or on behalf of such Holder Indemnified Person or any indemnified party and
shall survive the transfer of such securities by such Holder. Notwithstanding
anything to the contrary herein, this Section 6 shall survive any termination or
expiration of this Agreement indefinitely.

(b) In connection with any Registration Statement in which a Holder
participates, such Holder shall, severally and not jointly, indemnify and hold
harmless the Company, its Affiliates and each of their respective officers,
directors and any agent thereof, to the fullest extent permitted by applicable
law, from and against any and all Losses as incurred, arising out of or relating
to any untrue or alleged untrue statement of a material fact contained in any
such Registration Statement, in any preliminary prospectus (if used prior to the
Effective Date of such Registration Statement), or in any summary or final
prospectus or free writing prospectus or in any amendment or supplement thereto
(if used during the period the Company is required to keep the Registration
Statement current), or arising out of, based upon or resulting

 

16



--------------------------------------------------------------------------------

from the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements made therein, in the
light of the circumstances in which they were made, not misleading, but only to
the extent that the same are made in reliance and in conformity with information
relating to the Holder furnished in writing to the Company by such Holder for
use therein. This indemnity shall be in addition to any liability such Holder
may otherwise have and shall remain in full force and effect regardless of any
investigation made by or on behalf of the Company or any indemnified party. In
no event shall the liability of any selling Holder hereunder be greater in
amount than the dollar amount of the proceeds received by such Holder from the
sale of the Registrable Securities giving rise to such indemnification
obligation

(c) Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim or there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed, the indemnifying party shall not
be subject to any liability for any settlement made by the indemnified party
without its consent (but such consent will not be unreasonably withheld). An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim shall not be obligated to pay the fees and expenses of more than one
counsel (in addition to any local counsel) for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party there may be one or more legal or equitable defenses
available to such indemnified party that are in addition to or may conflict with
those available to another indemnified party with respect to such claim. Failure
to give prompt written notice shall not release the indemnifying party from its
obligations hereunder.

(d) If the indemnification provided for in this Section 6 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any Losses referred to herein, the indemnifying party, in lieu of indemnifying
such indemnified party thereunder, shall to the extent permitted by applicable
law contribute to the amount paid or payable by such indemnified party as a
result of such Losses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party, on the one hand, and of the
indemnified party, on the other, in connection with the untrue or alleged untrue
statement of a material fact or the omission to state a material fact that
resulted in such Losses, as well as any other relevant equitable considerations.
The relative fault of the indemnifying party and of the indemnified party shall
be determined by a court of law by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, that in no event shall any contribution by a Holder hereunder exceed
the net proceeds from the offering received by such Holder.

 

17



--------------------------------------------------------------------------------

7. Facilitation of Sales Pursuant to Rule 144. To the extent it shall be
required to do so under the Exchange Act, the Company shall timely file the
reports required to be filed by it under the Exchange Act or the Securities Act
(including the reports under Sections 13 and 15(d) of the Exchange Act referred
to in subparagraph (c)(1) of Rule 144), and shall take such further action as
any Holder may reasonably request, all to the extent required from time to time
to enable the Holders to sell Registrable Securities without registration under
the Securities Act within the limitations of the exemption provided by Rule 144.
Upon the request of any Holder in connection with that Holder’s sale pursuant to
Rule 144, the Company shall deliver to such Holder a written statement as to
whether it has complied with such requirements.

8. Miscellaneous.

(a) Remedies. In the event of actual or potential breach by the Company of any
of its obligations under this Agreement, each Holder, in addition to being
entitled to exercise all rights granted by law and under this Agreement,
including recovery of damages, will be entitled to specific performance of its
rights under this Agreement. The Company agrees that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and further agrees that, in the
event of any action for specific performance in respect of such breach, it shall
waive the defense that a remedy at law would be adequate.

(b) Discontinued Disposition. Each Holder agrees that, upon receipt of a notice
from the Company of the occurrence of any event of the kind described in clauses
(ii) through (v) of Section 3(e), such Holder will forthwith discontinue
disposition of such Registrable Securities under the Registration Statement
until such Holder’s receipt of the copies of the supplemental Prospectus or
amended Registration Statement as contemplated by Section 3(j) or until it is
advised in writing by the Company that the use of the applicable Prospectus may
be resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement (a “Suspension
Period”). The Company may provide appropriate stop orders to enforce the
provisions of this Section 8(b).

(c) Amendments and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and Holders that
hold a majority of the Registrable Securities as of the date of such waiver or
amendment; provided, that any waiver or amendment that would have a
disproportionate adverse effect on a Holder relative to the other Holders shall
require the consent of such Holder. The Company shall provide prior notice to
all Holders of any proposed waiver or amendment. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any Party to exercise any right hereunder in any
manner impair the exercise of any such right.

(d) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile or electronic mail as
specified in this Section 8(d) prior to 5:00 p.m. in the time zone of the
receiving party on a Business Day, (ii) the Business Day after the date of
transmission, if such notice or communication is delivered via facsimile or
electronic mail as

 

18



--------------------------------------------------------------------------------

specified in this Agreement later than 5:00 p.m. in the time zone of the
receiving party on any date, (iii) the Business Day following the date of
mailing, if sent by nationally recognized overnight courier service or (iv) upon
actual receipt by the Party to whom such notice is required to be given. The
address for such notices and communications shall be as follows:

 

If to the Company:    WildHorse Resource Development Corporation   

Attention: General Counsel

9805 Katy Freeway, Suite 400

Houston, TX 77024

E-mail: KRoane@wildhorserd.com

 

  

With copy to:

 

Vinson & Elkins L.L.P.

Attention: Douglas E. McWilliams

1001 Fannin Street, Suite 2500

Houston, Texas 77002

E-mail: dmcwilliams@velaw.com

 

If to any Person who is then the registered Holder:    To the address of such
Holder as indicated on the signature page of this Agreement or, if different, as
it appears in the applicable register for the Registrable Securities or as may
be designated in writing by such Holder in accordance with this Section 8(d).

(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective heirs, executors,
administrators, successors, legal representatives and permitted assigns. Except
as provided in this Section 8(e), this Agreement, and any rights or obligations
hereunder, may not be assigned without the prior written consent of the Company
and the Holders. Notwithstanding anything in the foregoing to the contrary, the
rights of a Holder pursuant to this Agreement with respect to all or any portion
of its Registrable Securities may be assigned without such consent (but only
with all related obligations) with respect to such Registrable Securities (and
any Registrable Securities issued as a dividend or other distribution with
respect to, in exchange for or in replacement of such Registrable Securities) by
such Holder to a transferee of such Registrable Securities; provided (i) the
Company is, within a reasonable time after such transfer, furnished with written
notice of the name and address of such transferee or assignee and the
Registrable Securities with respect to which such registration rights are being
assigned and (ii) such transferee or assignee agrees in writing to be bound by
and subject to the terms set forth in this Agreement. The Company may not assign
its rights or obligations hereunder without the prior written consent of the
Holders.

(f) No Third Party Beneficiaries. Nothing in this Agreement, whether express or
implied, shall be construed to give any Person, other than the parties hereto or
their respective successors and permitted assigns, any legal or equitable right,
remedy, claim or benefit under or in respect of this Agreement.

 

19



--------------------------------------------------------------------------------

(g) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile or electronic mail
transmission, such signature shall create a valid binding obligation of the
Party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such signature delivered by facsimile or
electronic mail transmission were the original thereof.

(h) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York. Each of the Parties irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in in the Borough of
Manhattan in the City of New York and the United States District Court for the
Southern District of New York for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Agreement and the transactions
contemplated hereby. Service of process in connection with any such suit, action
or proceeding may be served on each Party anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement. Each of
the Parties irrevocably waives any objection to the laying of venue of any such
suit, action or proceeding brought in such courts and irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. EACH OF THE PARTIES HEREBY WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.

(i) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(j) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the Parties shall use their
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the Parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(k) Entire Agreement. This Agreement constitutes the entire agreement among the
Parties with respect to the subject matter hereof and supersedes all prior
contracts or agreements with respect to the subject matter hereof and the
matters addressed or governed hereby, whether oral or written.

(l) Termination. Except for Section 6, this Agreement shall terminate as to any
Holder, when all Registrable Securities held by such Holder no longer constitute
Registrable Securities.

[Signature page follows.]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

COMPANY: WILDHORSE RESOURCE DEVELOPMENT CORPORATION By:  

/s/ Jay C. Graham

Name:   Jay C. Graham Title:   CEO HOLDERS: WHR HOLDINGS, LLC By:  

/s/ Anthony Bahr

Name:   Anthony Bahr Title:   Manager Address for notice: 9805 Katy Freeway,
Suite 400 Houston, Texas 77024 Attention: General Counsel E-mail:
KRoane@wildhorserd.com With a copy to: Natural Gas Partners 5221 N. O’Connor
Boulevard, Suite 1100 Irving, Texas 75039 Fax: (972) 432-1441 Attention: General
Counsel E-mail: jzlotky@ngptrs.com

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

ESQUISTO HOLDINGS, LLC By:  

/s/ Anthony Bahr

Name:   Anthony Bahr Title:   Manager Address for notice: 9805 Katy Freeway,
Suite 400 Houston, Texas 77024 Attention: General Counsel E-mail:
KRoane@wildhorserd.com With a copy to: Natural Gas Partners 5221 N. O’Connor
Boulevard, Suite 1100 Irving, Texas 75039 Fax: (972) 432-1441 Attention: General
Counsel E-mail: jzlotky@ngptrs.com WHE ACQCO HOLDINGS, LLC By:  

/s/ Anthony Bahr

Name:   Anthony Bahr Title:   Manager Address for notice: 9805 Katy Freeway,
Suite 400 Houston, Texas 77024 Attention: General Counsel E-mail:
KRoane@wildhorserd.com With a copy to: Natural Gas Partners 5221 N. O’Connor
Boulevard, Suite 1100 Irving, Texas 75039 Fax: (972) 432-1441 Attention: General
Counsel E-mail: jzlotky@ngptrs.com

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

NGP XI US HOLDINGS, L.P. By: NGP XI Holdings GP, L.L.C., general partner By:  

/s/ Tony R. Weber

Name:   Tony R. Weber Title:   Authorized Person Address for notice: Natural Gas
Partners 5221 N. O’Connor Boulevard, Suite 1100 Irving, Texas 75039 Fax:
(972) 432-1441 Attention: General Counsel E-mail: jzlotky@ngptrs.com

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

JAY C. GRAHAM

/s/ Jay C. Graham

Address for notice: 9805 Katy Freeway, Suite 400 Houston, Texas 77024 Attention:
General Counsel E-mail: jay.graham@wildhorseresources.com

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

ANTHONY BAHR

/s/ Anthony Bahr

Address for notice: 9805 Katy Freeway, Suite 400 Houston, Texas 77024 Attention:
General Counsel E-mail: anthony.bahr@wildhorseresources.com

Signature Page to Registration Rights Agreement